Citation Nr: 1510080	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-27 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for low back strain.

2.  Entitlement to a disability rating in excess of 10 percent for vitiligo of the lips.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from April 2004 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2014, the Veteran testified during a Board video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran stated that he wished to withdraw his claim of entitlement to an increased disability rating for vitiligo of the lips.  

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to a disability rating in excess of 10 percent for a low back strain is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

In May 2014, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of the issue of entitlement to a disability rating in excess of 10 percent for vitiligo of the lips.  


CONCLUSION OF LAW
	
The criteria for withdrawal of a substantive appeal by the Veteran on the issue of 

entitlement to a disability rating in excess of 10 percent for vitiligo of the lips have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of a claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the April 2014 Board video conference hearing, the Veteran notified the Board of his desire to withdraw the claim of entitlement to a disability rating in excess of 10 percent for vitiligo of the lips.  As such, the Veteran has withdrawn his appeal as to this issue and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  


ORDER

Entitlement to a disability rating in excess of 10 percent for vitiligo of the lips is dismissed.


REMAND

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  

The Veteran claims that his service-connected low back disability has increased in severity since the last VA examination in April 2011.  See Board hearing transcript, May 2014.  Given that more than three years have elapsed since the 2011 examination, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's disability.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the Veteran's VA treatment records since June 2013 and associate with electronic file.  

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to evaluate the current severity of his low back strain.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed (to include range of motion testing), and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems, to include any neurological disorders associated with his low back disability, and note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

(a)  The examiner must specifically assess the severity of the Veteran's low back strain, including the current range of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.  A complete rationale for all opinions expressed must be included in the examination report.

The clinician must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided with a Supplemental Statement of the Case afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



